Name: Commission Regulation (EEC) No 2724/82 of 12 October 1982 amending Regulation (EEC) No 1953/82 laying down special conditions for the export of certain cheeses to certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 10 . 82 Official Journal of the European Communities No L 289/ 11 COMMISSION REGULATION (EEC) No 2724/82 of 12 October 1982 amending Regulation (EEC) No 1953/82 laying down special conditions for the export of certain cheeses to certain third countries price of milk in that country as from 1 September 1982 ; whereas, accordingly, there should be an increase in the minimum price for export of the cheeses in question ; whereas, therefore, Annex V to Regulation (EEC) No 1953/82 should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular the first subparagraph of Article 17 (4) thereof, Having regard to Council Regulation (EEC) No 2931 /79 of 20 December 1979 on the granting of assistance for the exportation of agricultural products which may benefit from a special import treatment in a third country (3), and in particular Article 1 (2) thereof, Whereas the minimum prices for export of certain cheeses to Spain are laid down in Annex V to Commission Regulation (EEC) No 1 953/82 (4), as last amended by Regulation (EEC) No 2131 /82 Q ; Whereas threshold prices in Spain in respect of certain cheeses have been raised, following an increase in the HAS ADOPTED THIS REGULATION : Article 1 Annex V to Regulation (EEC) No 1953/82 shall be replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 October 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 140, 20 . 5 . 1982, p . 1 . 0 OJ No L 334, 28 . 12. 1979 , p . 8 . (4) OJ No L 212, 21 . 7 . 1982, p . 5 . 4 OJ No L 223, 31 . 7 . 1982, p . 83 . No L 289/ 12 Official Journal of the European Communities 13 . 10 . 82 ANNEX Minimum prices for export of certain cheeses to Spain  24 740 Spanish pesetas for other processed cheeses falling within subheading 04.04 D 2 c) of the Spanish customs tariff ;  28 752 Spanish pesetas for Parmigiano and Reggiano, Grana Padano, Pecc ino and Fiore sardo cheeses falling within subheading 04.04 G I a) 1 of the Spanish customs tariff ;  24 092 Spanish pesetas for Cheddar cheese ripened for less than three months falling within subheading 04.04 G I b) 1 of the Spanish customs tariff ;  25 369 Spanish pesetas for Cheddar cheese ripened for three or more months falling within subheading 04.04 G I b) 1 of the Spanish customs tariff ;  25 972 Spanish pesetas for Provolone, Asiago, Cacioca ­ vallo and Ragusano falling within subheading 04.04 G I b) The prices per 100 kg net weight must not be less than :  29 823 Spanish pesetas for Ejnmentaler and Gruyere whole cheeses falling within subheading 04.04 A I a) 1 of the Spanish customs tariff ;  31 141 Spanish pesetas for Emmentaler and Gruyere cheeses in vacuum-packed pieces of a weight exceeding 1 kg falling within subheading 04.04 A I b) 1 of the Spanish customs tariff ;  32 074 Spanish pesetas for Emmentaler and Gruyere cheeses in vacuum-packed pieces of a weight not exceeding 1 kg but exceeding 75 g falling within subhea ­ ding 04.04 A I c) 1 of the Spanish customs tariff ;  24 474 Spanish pesetas for blue veined cheeses falling within subheading 04.04 C 2 of the Spanish customs tariff ;  27 479 Spanish pesetas for cheeses processed from Emmentaler or Gruyere falling within subheadings 04.04 D I a) and 04.04 D I b) of the Spanish customs tariff ;  27 730 Spanish pesetas for cheeses processed from Emmentaler or Gruyere falling within subheading 04.04 D I c) of the Spanish customs tariff ;  24 257 Spanish pesetas for other processed cheeses falling within subheading 04.04 D 2 a) of the Spanish customs tariff ;  24 501 Spanish pesetas for other processed cheeses falling within subheading 04.04 D 2 b) of the Spanish customs tariff ; 2 of the Spanish customs tariff ;  24 928 Spanish pesetas for first quality Dutch Edam cheese of a minimum fat content by weight of dry matter of 40 % and ripened from seven to eight weeks falling within subheading 04.04 G I b) 3 of the Spanish customs tariff ;  24 963 Spanish pesetas for cheeses with a water content by weight of the non-fatty matter exceeding 62 % but not exceeding 72 % falling within subheading 04.04 G I b) 5 of the Spanish customs tariff ;  24 963 Spanish pesetas for cheeses with a water content by weight of the non-fatty matter exceeding 72 %, put up in packages of a net content of not more than 500 g falling within subheading 04.04 G I c) 1 of the Spanish customs tariff.